          Case 2:21-cv-00556-NJK Document 17 Filed 05/12/21 Page 1 of 2



 1   Hal Taylor, Esq.
 2   Bar No.: 4399
     2551 West Lakeridge Shores
 3   Reno, NV 89519
     Tel: (775) 825-2223
 4   Email: haltaylorlawyer@gbis.com
     Attorney for Plaintiff, Pauline Shiegel
 5

 6   Lindsay F. Osterhout, Esq
     Osterhout Berger Disability Law, LLC
 7   521 Cedar Way, Suite 200
     Oakmont, PA 15139
 8   Ph.: 412-794-8003
     Fax: 412-794-8050
 9
     PA Bar ID: 202275
10   Lindsay@mydisabilityattorney.com
     Pro Hac Vice Attorney for Plaintiff, Pauline Shiegel
11   Counsel had complied with LR IA 10-2

12
                                   IN THE UNITED STATES DISTRICT COURT
13                                      FOR THE DISTRICT OF NEVADA
                                            SOUTHERN DIVISION
14
     PAULINE SHIEGEL,                               )
15                                                  )
16                    Plaintiff,                    )
                                                    )
17             v.                                   )       CIVIL ACTION NO.
                                                    )       2:21-cv-00556-NJK
18                                                  )
     ANDREW SAUL,                                   )       MOTION TO PERMIT WITHDRAWAL
19   Commissioner of Social Security,               )       OF HANNALORE B. MERRITT
20                                                  )
                      Defendant.                    )
21
              NOW COMES Plaintiff, Pauline Shiegel, and respectfully requests that the Court permit
22
      the withdrawal of Hannalore B. Merritt, Esq. from this action and the removal of Attorney Merritt
23

24    from the docket information. The Court has approved the petition of Lindsay F. Osterhout, Esq. to

25    appear pro hac vice in this matter; Attorney Osterhout will act as Plaintiff’s primary representative

26    with Hal Taylor, Esq. acting as designated local counsel. As such, Plaintiff respectfully requests
27
      that the Court permit the withdrawal of Attorney Merritt and her removal from the docket so that
28



                                                        1
         Case 2:21-cv-00556-NJK Document 17 Filed 05/12/21 Page 2 of 2



 1    only the approved attorneys be listed as Plaintiff’s representatives.
 2                                                  BY: /s/ Hal Taylor
 3                                                        Hal Taylor, Esq.
                                                          Local Counsel
 4                                                        Date: May 12, 2021

 5                                                  BY: /s/ Lindsay F. Osterhout________
                                                          Lindsay F. Osterhout, Esq.
 6                                                        Pro Hac Vice Attorney for Plaintiff
 7                                                        Date: May 12, 2021

 8
     IT IS SO ORDERED.
 9   Dated: May 12, 2021                       Certificate of Service
     .
10
     .         I hereby certify that on the 12th day of May, 2021, I electronically filed the foregoing with
11   ___________________________
       the Clerk
     Nancy        of the District Court using its CM/ECF system.
              J. Koppe
12   United States Magistrate Judge
                                                              /s/ Hal Taylor
13                                                            Hal Taylor, Esq.
14
                                                             /s/ Lindsay F. Osterhout
15                                                           Lindsay F. Osterhout, Esq.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
